Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on June 29, 2022 and amendment after final filed on May 31, 2022 has been entered.  Claims 12 and 21 are canceled.  Claim 1-11, 13-20 and 22-24 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 1-11 and 13-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Claims 17-20 and 22-24 are examined on the merits of this office action.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 17-20 and 22-24 are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 17 was amended to claim “A method for treating anemia, comprising administering a polypeptide antagonist of a Na/K ATPase/Src receptor complex to a subject in need thereof, wherein the polypeptide antagonist comprises the sequence of SEQ ID NO: 1, or a functional fragment thereof.  Claim 18 claims “the method of claim 17, wherein administering the polypeptide antagonist comprises administering an amount of the polypeptide antagonist sufficient to increase an amount of hematocrit in the subject” (see claim 18).  The claims are broad with respect to the functional fragment of SEQ ID NO:1.  Applicant’s specification states “The terms "polypeptide fragment" or "fragment" when used in reference to such a reference polypeptide, refers to a polypeptide in which amino acid residues are deleted as compared to the reference polypeptide itself, but where the remaining amino acid sequence is identical to the corresponding positions in the reference polypeptide. Such deletions may occur at the amino-terminus of the reference polypeptide, the carboxy-terminus of the reference polypeptide, or both. Polypeptide fragments can also be inclusive of "functional fragments," in which case the fragment retains some or all of the activity of the reference polypeptide” (See paragraphs 0049-0052).  Thus, the claims encompass any fragment of SEQ ID NO:1 (as little as a dipeptide) that has some or all activity of the reference peptide.  The possibilities are vast for functional fragments of SEQ ID NO:1.  Importantly, Applicants do not disclose what fragments of SEQ ID NO:1 have some or all of the activity of the parent peptide or any definition of what “some activity” would be inclusive to (what amount is sufficient to treat anemia).  
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of peptides that meet the structural requirements encompassed by the claims are also able maintain the same functional properties of antagonizing Na/K ATPase/SRC and increasing hematocrit.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicant examines the effects of pNaktide (SEQ ID NO:1) on cardiac hypertrophy and diastolic dysfunction in a renal failure mouse model (see paragraph 0076).  Applicants found that cardiac fibrosis was reduced and cardiac hypertrophy and diastolic dysfunction caused by nephrectomy was also attenuated.  Applicants further sate that “profound anemia caused by nephrectomy was substantially alleviated (increased hematocrit) and the heart weight to body weight ratio was decreased.  The mice were allowed to develop uremic cardiomyopathy and some indicators were reversed (see paragraph 0076).  Importantly, Applicants did not reduce to practice any fragments of variants of SEQ ID NO:1.
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes SEQ ID NO:1 reduced to practice is not sufficient to exemplify the breadth of the genus given the claim encompasses any variant or fragment of SEQ ID NO:1.  One of ordinary skill in the art would not consider peptides reduced to practice representative of the full scope of the claimed genus.  Applicants do not provide examples regarding any fragments of SEQ ID NO:1 that would have the desired antagonist activity sufficient to increase hematocrit and treat anemia.  Applicants provide no guidance with regards to what amino acids/sequences are required to retain the desired activities.
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
Applicants disclose the complete structure of SEQ ID NO:1 (pNaKtide, SEQ ID NO:1 fused to TAT).

	ii. Partial structure: 
	Applicant examines the effects of pNaktide (SEQ ID NO:1) on cardiac hypertrophy and diastolic dysfunction in a renal failure mouse model (see paragraph 0076).  Applicants found that cardiac fibrosis was reduced and cardiac hypertrophy and diastolic dysfunction caused by nephrectomy was also attenuated.  Applicants further sate that “profound anemia caused by nephrectomy was substantially alleviated (increased hematocrit) and the heart weight to body weight ratio was decreased.  The mice were allowed to develop uremic cardiomyopathy and some indicators were reversed (see paragraph 0076).  Importantly, Applicants did not reduce to practice any fragments of variants of SEQ ID NO:1.
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes SEQ ID NO:1 reduced to practice is not sufficient to exemplify the breadth of the genus given the claim encompasses any variant or fragment of SEQ ID NO:1.  One of ordinary skill in the art would not consider peptides reduced to practice representative of the full scope of the claimed genus.  Applicants do not provide examples regarding any functional fragments of SEQ ID NO:1 that would have the desired antagonist activity sufficient to increase hematocrit and treat anemia.  Applicants provide no guidance with regards to what amino acids/sequences are required to retain the desired activities.

	iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the functional fragment that would retain the ability to be an antagonist of Na/K ATPase/Src receptor complex.  Understanding the physical basis for the claimed activity is critical to determining which of the peptides that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of fragments of SEQ ID NO:1 (which are not required to be identical fragments) that have antagonist activity (or “some activity”) or are capable of treating anemia via increasing hematocrit.
Regarding the prior art, little is known with regards the fragments and variants of Na/K Atpase alpha subunit that are capable of being an antagonist of the ATPase and  Src Receptor.  However, Lai (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 288, NO. 19, pp. 13295–13304, May 10, 2013, cited previously) teaches that mutations in SEQ ID NO:1 (NaKtide) made the peptide incapable of interacting with Src and thus, would not be capable of being an antagonist of the interaction of the Na/K ATPase/Src Complex (see abstract, last 7 lines).   Thus variants in the peptide can dramatically affect the properties of the peptide and affect the ability to be an antagonist.
Taken as a whole, the structure/function relationship regarding the peptides encompassed by the instant claims (fragments of SEQ ID NO:1 that have some or all activity) and the desired property of antagonizing Na/KATPase/SRC complex and treating anemia is not sufficiently described.  As a result, it is impossible to predict, based on the specification, what and variants and fragments of SEQ ID NO:1 would have this activity.

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the adhesive molecule to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also have the same functional properties or some of the functional properties (which is not defined) of antagonizing Na/KATPase/SRC and treating anemia.
The Applicant’s specification provides no guidance as to what peptides/amino acids of SEQ ID NO:1 would have the desired functional properties.  
Conclusion

In conclusion, only SEQ ID NO:1 satisfies the written description requirements of 35 U.S.C. 112, first paragraph.
Response to Applicant’s Arguments
Applicants amended the specification to remove usually identical and replace with identical with regards to the fragments.  However, claim 17 still contains "functional fragment thereof".  Applicants argue that the term "functional fragments is an accepted terminology and has been used in similar cases.
Applicant's arguments have been fully considered but not found persuasive.  The acceptance and use of “functional fragments” in other cases has no bearing on whether or not Applicants have written description for “functional fragments” with regards to the instant application.    	
     In the instant case, Applicant examines the effects of pNaktide (SEQ ID NO:1) on cardiac hypertrophy and diastolic dysfunction in a renal failure mouse model (see paragraph 0076).  Applicants found that cardiac fibrosis was reduced and cardiac hypertrophy and diastolic dysfunction caused by nephrectomy was also attenuated.  Applicants further sate that “profound anemia caused by nephrectomy was substantially alleviated (increased hematocrit) and the heart weight to body weight ratio was decreased.  The mice were allowed to develop uremic cardiomyopathy and some indicators were reversed (see paragraph 0076).  Importantly, Applicants did not reduce to practice any fragments of variants of SEQ ID NO:1.
    As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes SEQ ID NO:1 reduced to practice is not sufficient to exemplify the breadth of the genus given the claim encompasses any variant or fragment of SEQ ID NO:1.  One of ordinary skill in the art would not consider peptides reduced to practice representative of the full scope of the claimed genus.  Applicants do not provide examples regarding any fragments of SEQ ID NO:1 that would have the desired antagonist activity sufficient to increase hematocrit and treat anemia.  Applicants provide no guidance with regards to what amino acids/sequences are required to retain the desired activities.
Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the functional fragment that would retain the ability to be an antagonist of Na/K ATPase/Src receptor complex.  Understanding the physical basis for the claimed activity is critical to determining which of the peptides that meet the structural requirements of the genus also meet the functional requirements of the genus.
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of fragments of SEQ ID NO:1 (which are not required to be identical fragments) that have antagonist activity (or “some activity”) or are capable of treating anemia via increasing hematocrit.
    Regarding the prior art, little is known with regards the fragments and variants of Na/K Atpase alpha subunit that are capable of being an antagonist of the ATPase and  Src Receptor.  However, as stated previously, Lai (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 288, NO. 19, pp. 13295–13304, May 10, 2013) teaches that mutations in SEQ ID NO:1 (NaKtide) made the peptide incapable of interacting with Src and thus, would not be capable of being an antagonist of the interaction of the Na/K ATPase/Src Complex (see abstract, last 7 lines).   Thus variants in the peptide can dramatically affect the properties of the peptide and affect the ability to be an antagonist.
     Taken as a whole, the structure/function relationship regarding the peptides encompassed by the instant claims (fragments of SEQ ID NO:1 that have some or all activity) and the desired property of antagonizing Na/KATPase/SRC complex and treating anemia is not sufficiently described.  As a result, it is impossible to predict, based on the specification, what and variants and fragments of SEQ ID NO:1 would have this activity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18 and 23-24 remain rejected under 35 U.S.C. 103 as being unpatentable over Nandabalan (US20190298720 A1, priority date of 6/9/2016, cited previously) in view of Xie (US20110245167 A1, cited previously).
Nandabalan teaches a method of increasing or stimulating erythropoiesis in a subject suffering from anemia associated with a ribosomal disorder comprising administering to said subject an effective amount of a Src family kinase (SFK) inhibitor (see claim 1).  Nandabalan specifically teaches treating a subject with anemia (see claim 3) and wherein the SFK inhibitor is naKtide (see claim 6) which comprises instant SEQ ID NO:1 as evidenced by Xie (US200110245167 A1, cited previously).
Nandabalan teaches naKtide as a preferred SFK inhibitor but does not actually provide an example.
However, Xie also teaches naKtide as a Src family kinase inhibitor (see paragraph 0079).  Regarding claim 23, Xie* teaches wherein the peptide antagonist further comprises TAT attached to SEQ ID NO:3 (see claim 5, SEQ ID NO:7, paragraph 0231) for targeting the peptide to the cell.  Xie* teaches that Tat increased the potency (See paragraph 0232).  
Therefore, it would have been obvious to try using naKtide as the SRC inhibitor given that Nandabalan teaches it for that purpose and it is known in the art as a Src inhibitor for treatment of a variety of disorders as taught by Xie.  It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).  The skilled artisan would have had reason to try NaKtide as the Src inhibitor given that Nandabalan teaches it for that purpose and there is a reasonable expectation of success that it would have that desired activity.  Thus, use of naKtide is “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Regarding instant claim 23, it would have been obvious before the effective filing date of the claimed invention to conjugate TAT to the naKtide peptide of Nandabalan for improving cellular delivery.  One of ordinary skill in the art would have been motivated to do so given that conjugation of naKtide to TAT improved cellular delivery and potency of the peptide which would be therapeutically beneficial.  There is a reasonable expectation of success given that Xie* teaches TAT fusion and that it enhanced activity of the peptide.
Regarding claims 18 and 24, Nandabalan teaches multiple routes of administration including subcutaneous (see paragraph 0070).  Nandabalan teaches 1.5 to 3.25 mg/kg of the SFK inhibitor.  In addition, Xie* teaches subcutaneous injection (see paragraph 0216, lines 9-10) and a dosage of 2 mg/kg and 10 mg/kg.  Regarding the limitations of “an amount of the polypeptide antagonist sufficient to increase hematocrit” in instant claim 18, Applicants do not specifically define this amount.  Nevertheless, the dosage range used by Applicant is between 1-25 mg/kg (see paragraph 0095, for example).  Thus, the dosages taught by Xie* and Nandabalan would fall within this range and meet the limitations of the therapeutically effective amount.  Given that Xie* and Nandabalan teach the same amount, the effect of increasing hematocrit will inherently be achieved. 

Response to Applicant’s Arguments
Applicants argue that (i) Nandabaln is not concerned with modulating the activity of Src and is (ii) not enabling. Nandabalan fails to described the further testing of any additional Src inhibitors and provides a laundry list that includes NaKtide.  Applicant argues that there is no reasonable expectation of success that NaKtide would treat anemia. Applicants argue that Xie does not teach treatment of anemia.  Applicant argues that Nandabalan is directed of treating anemia associated with a ribosomal disorder.
Applicant's arguments have been fully considered but not found persuasive. Nandabalan specifically teaches a method of increasing or stimulating erythropoiesis in a subject suffering from anemia associated with a ribosomal disorder comprising administering to said subject an effective amount of a Src family kinase (SFK) inhibitor (see claim 1).  Increasing or stimulating erythropoiesis would be beneficial in treating anemia.  Nandabalan specifically teaches treating a subject with anemia (see claim 3) and wherein the SFK inhibitor is naKtide (see claim 6) which comprises instant SEQ ID NO:1 as evidenced by Xie (US200110245167 A1, cited previously).  The Examiner disagrees that Nandabalan is not concerned with modulating the activity of Src when Nandabalan specifically claims inhibition of SRC for treatment of anemia.  Furthermore, MPEP 2121 states that the prior art is presumed to be operable and enabling.  In addition, Xie also teaches naKtide as a Src family kinase inhibitor (see paragraph 0079).  Xie* teaches wherein the peptide antagonist further comprises TAT attached to SEQ ID NO:3 (see claim 5, SEQ ID NO:7, paragraph 0231) for targeting the peptide to the cell.  Xie* teaches that Tat increased the potency (See paragraph 0232).  
Therefore, it would have been obvious to try using naKtide as the SRC inhibitor given that Nandabalan teaches it for that purpose and it is known in the art as a Src inhibitor for treatment of a variety of disorders as taught by Xie.  It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).  The skilled artisan would have had reason to try NaKtide as the Src inhibitor given that Nandabalan teaches it for that purpose and there is a reasonable expectation of success that it would have that desired activity.  Thus, use of naKtide is “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious. 
Furthermore, instant claims 17-18 claim treating anemia broadly, independent of the cause.  Thus, Nandabalan teaching treating anemia associated with a ribosomal disorder meets the limitations of treating anemia. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claims 17-20 and 22-24 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Nandabalan (US20190298720 A1, priority date of 6/9/2016, cited previously) in view of Xie* (US20110245167 A1, cited previously) as applied to claims 17-18 and 23-24 above, in further view of KDIGO (Clinical Practice Guideline for Anemia in Chronic Kidney Disease, volume 2, issue 4, 2012, cited previously).
The teachings of Nandabalan in view of Xie* are described in the above rejection.  Nandabalan is silent to treating profound anemia and anemia in patients with chronic kidney disease.
However, Nandabalan does teach of a method of increasing or stimulating erythropoiesis in a subject suffering from anemia comprising administering to said subject an effective amount of a Src family kinase (SFK) inhibitor (see claim 1) and wherein the SFK inhibitor is naKtide (see claim 6).
KDIGO teaches that “Repeated transfusions or use of an erythropoiesis-stimulating
agent (ESA) are treatment options for chronic anemia in CKD” (See page 311, left column, first paragraph).  KDIGO also teaches ESAs for treating of profound anemia (See page 305, left column, fourth paragraph).  ESA are often used for treatment of anemia including kidney disease induced anemia and profound anemia.
It would have been obvious before the effective filing date of the claimed invention to use the SFK inhibitor naKtide for treatment of kidney induced anemia and profound anemia.  One of ordinary skill in the art would have been motivated to do so given that Nandabalan teaches that naKtide is an erythropoiesis-stimulating agent which would be beneficial in treatment of chronic kidney disease induced anemia and profound anemia as taught by KDIGO.  There is a reasonable expectation of success given that Nandabalan teaches treatment of anemia and erythropoiesis-stimulation and KDIGO teaches use of ESAs for treatment of CKD induced anemia and profound anemia.


Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654